Citation Nr: 0712033	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis, claimed as secondary to rheumatoid arthritis.

2.  Entitlement to service connection for gout, claimed as 
secondary to rheumatoid arthritis.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for 
hypertension, claimed as secondary to rheumatoid arthritis.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for 
rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980, and from March 1982 to March 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

In October 2005, the veteran and his wife testified before a 
Decision Review Officer sitting at the RO.  In July 2006, the 
veteran testified before the undersigned sitting at the RO.  
Copies of the hearing transcripts are associated with the 
claims folder and has been reviewed.

As will be discussed in further detail below, the Board is 
reopening the veteran's service connection claim for 
rheumatoid arthritis.  That reopened claim, the new and 
material claim for hypertension, as well as service 
connection claims for degenerative arthritis and gout, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In a March 1997 rating decision, the RO denied service 
connection for rheumatoid arthritis.  The veteran did not 
perfect an appeal to that claim following appropriate notice, 
and that decision is final.

2.  A December 2002 Board decision declined to reopen the 
veteran's service connection claim for rheumatoid arthritis 
on the basis that such disability was not shown in service or 
to a compensable degree within the first-post service year; 
the veteran did not perfect an appeal following appropriate 
notice, and that decision is final.

3.  Evidence received subsequent to the December 2002 Board 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A December 2002 Board decision declining to reopen a 
service connection claim for rheumatoid arthritis is final.  
38 U.S.C.A. § 4004 (2002); 38 C.F.R. § 20.1100 (2002); 
currently 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2006).  

2.  Evidence received since the December 2002 Board decision 
that declined to reopen a service connection claim for 
rheumatoid arthritis is new and material, and the veteran's 
service connection claim for such disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 U.S.C.A. 
§ 5100 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening his service connection claim for rheumatoid 
arthritis and a decision, at this point, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).


New and Material Evidence Claim - Rheumatoid Arthritis 

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a March 1997 rating decision, the RO denied service 
connection for rheumatoid arthritis.  The veteran was 
notified of that decision in the same month.  He did not file 
a timely appeal, and the March 1997 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996); currently 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006). 

Subsequently, in a December 2002 decision, the Board declined 
to reopen a service connection claim for rheumatoid 
arthritis; the veteran was notified of that decision in the 
following month.  He did not file a timely appeal, and the 
December 2002 Board decision became final.  38 U.S.C.A. 
§ 4004; 38 C.F.R. § 20.1100 (2002); currently 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100 (2006).  

Since the December 2002 decision is final, the veteran's 
service connection claim for rheumatoid arthritis may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (2006); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.   In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Evidence received prior to the December 2002 decision 
consisted of the veteran's contentions, service medical 
records, VA medical evidence, and private medical evidence.  
At the time of the December 2002 decision there was evidence 
reflecting a current diagnosis of rheumatoid arthritis, but 
no evidence of rheumatoid arthritis in service or to a 
compensable degree within the first post-service year.  

On review, the Board finds that the veteran has submitted new 
and material evidence since the December 2002 decision 
sufficient to reopen his service connection claim for 
rheumatoid arthritis.  The evidence received subsequent to 
the December 2002 decision consists of VA medical evidence, 
hearing transcripts, a "DRO" conference report, and the 
veteran's contentions.  Significantly, during his personal 
hearing conducted in July 2006, the veteran testified that he 
had received treatment by a German doctor for rheumatoid 
arthritis within his first post-service year.  This the newly 
received testimony, as reflected on the July 2006 hearing 
transcript, either by itself or when considered with the 
previous evidence of record, is material in that it relates 
to an unestablished fact necessary to substantiate the 
service connection claim for rheumatoid arthritis.  38 C.F.R. 
§ 3.156 (2006).  It raises a reasonable possibility of 
establishing the claim.  Id.  Therefore, the evidence is 
considered new and material for the purpose of reopening the 
service connection claim for rheumatoid arthritis.  
Accordingly, the service connection claim for rheumatoid 
arthritis is reopened.


ORDER

As new and material evidence has been submitted sufficient to 
reopen a service connection claim for rheumatoid arthritis, 
the claim is reopened.  To that extent, the appeal is 
granted.


REMAND

Having determined that the veteran's service connection claim 
for rheumatoid arthritis is reopened, the Board finds that 
further development is necessary prior to analyzing the claim 
on the merits.  In this regard, the record contains a private 
statement dated in August 1996 by a German physician, Dr. 
Wachter.  According to such statement, Dr. Wachter indicated 
that the veteran was treated and diagnosed with rheumatoid 
arthritis on March 17, 1987.  As noted, the veteran testified 
that he had received treatment by a German physician for 
rheumatoid arthritis within the first post-service year.  
Given that the objective evidence shows a diagnosis of 
rheumatoid arthritis rendered just nine days after the first 
post-service year, the Board finds that a VA examination is 
necessary in order to ascertain whether the veteran's current 
rheumatoid arthritis is in fact related to service.  
38 C.F.R. § 3.159(c)(4).  

With regard to the new and material claim for hypertension, 
the Board notes that, in December 2002, it declined to reopen 
the veteran's service connection claim for hypertension, and 
that decision is final.  The claim was essentially denied on 
the basis that there was no evidence of hypertension in 
service or within the first post-service year.  
Notwithstanding, the Board notes that the RO has not 
considered the veteran's current contention - that his 
hypertension is secondary to his rheumatoid arthritis.  
Additionally, the veteran claims service connection for 
degenerative arthritis and gout, secondary to rheumatoid 
arthritis.  Therefore, on remand, if the newly-obtained 
medical opinion reflects that the veteran's rheumatoid 
arthritis is related to service, the Board finds that an 
opinion is necessary to determine whether degenerative 
arthritis, hypertension, and/or gout is related to the 
veteran's rheumatoid arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination.  The examiner should review 
the claims folder prior to the 
examination.  All tests and studies, 
including x-ray studies, deemed helpful 
by the examiner should be conducted in 
conjunction with the examination.  

The examiner should indicate whether it 
at least as likely as not (a 50 percent 
probability or greater) that the 
veteran's rheumatoid arthritis is related 
to (proximately due to or aggravated by) 
service.  Any opinion should be 
reconciled with Dr. Wachter's August 1996 
statement which shows a March 17, 1987 
diagnosis of rheumatoid arthritis.  

If it is determined that the veteran's 
rheumatoid arthritis is related to his 
period of service, the examiner should 
indicate whether it at least as likely as 
not (a 50 percent probability or greater) 
that degenerative arthritis, gout, and 
hypertension are related to (proximately 
due to or aggravated by) rheumatoid 
arthritis.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the service connection claim 
for rheumatoid arthritis; secondary 
service connection claims for 
degenerative arthritis and gout; and new 
and material evidence claim for 
hypertension, claimed as secondary to 
rheumatoid arthritis.  All applicable 
laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


